Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments filed 1/15/2021 have been fully considered. A Double Patenting rejection has been overcome by the terminal disclaimer filed and approved on 1/15/2021. The present claims recite language similar to the language of parent cases, thus they are deemed allowable for similar reasons as the parent cases.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2013/0265875 to Dyke et al. – which discloses load balancer in a communication network tracks active network flows using a Bloom filter and takes a snapshot of the Bloom filter at the time of a scaling event. The load balancer uses the Bloom filter snapshot to differentiate packets belonging to pre-existing network flows from packets belonging to new network flows.
USPGPUB 2015/0095404 to Perlman – that teaches methods, apparatus, and systems for distributing network loads in a manner that is resilient to system topology changes. Distribution functions and associated operations are implemented on multiple 
USPGPUB 2012/0314709 to Post et al. – which discloses a method for managing the storage of flow data in a packet processing equipment wherein said equipment processes a packet stream that is a random aggregate of a large number of distinct flows of packets and comprises a fast access internal memory and a slower access external memory.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523.  The examiner can normally be reached on Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466
/JAE Y LEE/Primary Examiner, Art Unit 2466